GIFFEN, J.
The defendant, the Carrara Paint Agency Company, denied by answer that it ever made, executed or delivered,, or ever authorized to be made, executed or delivered, the acceptances set forth in the petition. The burden of proving the execution of the acceptances was thereby placed upon the plaintiff. Pavey v. Pavey, 30 Ohio St. 600; Booco v. Mansfield, 66 Ohio St. 121 [64 N. E. Rep. 115] ; Rev. Stat. 5190, 6577 (Lan. 8699, 10159).
The eashier of the bank testified that the signature of the Carrara Paint Agency Company was “put upon the drafts before they came into the bank; ’ ’ but this was in answer to a question which assumed that the signatures were genuine. Counsel for defendant objected to this question, but the court overruled the objection; to which ruling the defendant excepted.
This was prejudicial error. If the bank is a holder in due course a valid delivery of the drafts^ by all parties prior to it so as to make them liable to it is conclusively presumed. Revised Statute 3171o (Lan. 4913).
Judgment reversed and cause remanded for a new trial.
Jelke and Swing, JJ., concur.